ORDER**
Given (1) the process involved in this case, (2) the trial, and (3) the judgment at trial, $2,500.00 is manifestly inadequate as a reasonable fee to which the prevailing parties are entitled. In addition to those activities identified by the district court as a basis for its award, the record compels compensation for the following tasks and hours:
[[Image here]]
Accordingly, the total award of attorney’s fees shall reflect 42 hours — the 20 hours awarded by the district court plus the 22 hours identified by this Court on appeal — at $125.00 per hour. Appellants shall collect a fees award of $5,250.00.
Appellants shall submit to this Court an appropriate request for attorney’s fees on appeal. It is SO ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.